DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 4-8, recites “the chin strap is fastened to at least one of the helmet shell… the second fastener fastens the second chin strap portion to the at least one of the helmet shell”, renders the claim indefinite because it is confusing whether there are two helmet shell or just only one? Or maybe it is “the first and second fasteners connecting to the first and second portion of the helmet shell”.
Claim 9 is dependent of claim 2 and is also indefinite.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera, Jr. (7308721—hereinafter, Rivera) in view of Asta (8201276).

Regarding claim 1, Rivera discloses a removable chin curtain assembly selectively attachable to a helmet (fig.3), the helmet having: a helmet shell (12, fig.1) for receiving a head of a wearer of the helmet, the helmet shell defining at least in part an aperture, the wearer of the helmet seeing through the aperture when wearing the helmet (fig.1); a chin strap (18) connected to the helmet shell, the chin strap having a first chin strap portion (first end of strap 15) and a second chin strap portion (second end of strap 18), the first chin strap portion being selectively connected to the second chin strap portion (fig.3); a first fastener connecting (50) the first chin strap portion to the helmet shell on a first side of the helmet,; and a second fastener connecting (50) the second chin strap portion to the helmet shell on a second side of the helmet (fig.4), 

Regarding claim 4, Rivera and Asta disclose the removable chin curtain assembly of claim 1, wherein: the at least one permanent magnet includes a first permanent magnet and a second permanent magnet (50, 20, 52, fig.3 of Rivera and claim 6 of Asta); the first permanent magnet being adapted for selectively magnetically connecting the chin curtain to the first fastener (50, 20, 52, fig.3 of Rivera and claim 6 of Asta); and the second permanent magnet being adapted for selectively magnetically connecting the chin curtain to the second fastener (50, 20, 52, fig.3 of Rivera and claim 6 of Asta).  


Regarding claims 8, 20, the modified Rivera does not disclose wherein the flexible material is at least one of: polyester fabric; and nylon coated with polyurethane.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material for the chin curtain as claimed, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. 
 Regarding claim 10, Rivera and Asta the removable chin curtain assembly of claim 4, wherein: the first and second permanent magnets are connected to first and second corner portions of the chin curtain; and the first and second corner portions are disposed on opposite sides of the chin curtain (fig.3 of Rivera and fig.2 and claim 6 of Asta).
Regarding claims 11, 23, Asta further discloses that the cover 10 including a plurality of stitching 120 along the edges 30, 40, 50, par [0017].  But does not disclose wherein: the chin curtain includes a first side portion and a second side portion; and the first side portion is connected to the second side portion along a seam. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the method of making a larger panel such as chin curtain or as claimed invention by stitching a plurality small pieces together, such modification would be considered forming one piece panel/an article which has formerly 
Regarding claim 13, Rivera discloses a removable chin curtain assembly selectively attachable to a helmet (fig.3), the helmet having: a helmet shell (12) for receiving a head of a wearer of the helmet; the helmet shell defining at least in part an aperture, the wearer of the helmet seeing through the aperture when wearing the helmet (fig.3); one of a first ferromagnetic connector (22) and a first permanent magnet (20) connected to a first side of the helmet; and one of a second ferromagnetic connector (22) and a second permanent magnet (22) connected to a second side of the helmet (fig.3-4); the removable chin curtain assembly comprising: a chin curtain (30); an other one of the first ferromagnetic connector (52) and the first permanent magnet (20) connected to the chin curtain, the other one of the first ferromagnetic connector and the first permanent magnet being adapted for selectively connecting the chin curtain to the one of the first ferromagnetic connector and the first permanent magnet; and an other one of the second ferromagnetic connector (52) and the second permanent magnet (20) connected to the chin curtain, the other one of the second ferromagnetic connector and the second permanent magnet being adapted for selectively connecting the chin curtain to the one of the second ferromagnetic connector and the second permanent magnet (fig.3-4).  However, Rivera does not explicitly disclose a first, second ferromagnetic connectors, a first, second permanent magnets, an other one of the first ferromagnetic connector and an other one of the second ferromagnetic connector are made by magnet fastener for magnetically connection between one magnet fastener to another magnet fastener.  However, Asta teaches a similar headwear article (fig.2) having a 
Regarding claim 16, the modified Rivera further discloses the removable chin curtain assembly of claim 13, wherein: the other one of the first ferromagnetic connector and the first permanent magnet is the first permanent magnet (50, 20, 52, fig.3 of Rivera and claim 6 of Asta); and the other one of the second ferromagnetic connector and the second permanent magnet is the second permanent magnet (50, 20, 52, fig.3 of Rivera and claim 6 of Asta). 
Regarding claim 22, Rivera further discloses wherein: the first and second permanent magnets are connected to first and second corner portions of the chin curtain; and the first and second corner portions are disposed on opposite sides of the chin curtain (fig.3-4).

Allowable Subject Matter
Claims 2-3, 5-6, 9, 12, 14-15, 17-18, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/Primary Examiner, Art Unit 3732